Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
2.	Applicants’ election of Group I (claims 1-9 and 11-12) in the reply filed on 12/28/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/2021. 

Response to Claim Amendment dated 12/28/2021
4.	Claim 1 was amended to include the limitation “graphene nanoplatelets at a concentration of substantially 3% weight fraction of the graphene reinforced polyethylene terephthalate” from cancelled original claim 3.  Written descriptive support for this amendment can also be found at page 5, paragraph [0016], of the specification as originally filed. 
	Thus, no new matter is present at this time.

Claim Objections
5.	Claims 1, 9 and 11 are objected to because of the following informalities:  
As to Claims 1 and 9: The applicants are advised to add the term “composition” after the claimed phrase “the graphene reinforced polyethylene terephthalate” to be consistent with the language used in the claims. 
	As to Claim 11: The applicants are advised to replace the claimed phrase “range in diameter” with the new phrase “have a diameter”. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to Claim 2: It recites “wherein the graphene nanoplatelets comprise a minimal number of layers of two-dimensional mono-atomic carbon sheets” (Emphasis added).  While pages 5-6, paragraph [0014], of the present specification exemplifies “number of layers ranging between substantially 1 layer and 7 layers” and “number of layers ranges between substantially 1 layer and 4 layers”, the present specification does not define or explain the term “minimal” in the context of graphene nanoplatelets comprising a minimal number of layers of two-dimensional mono-atomic carbon sheets. 
claims 3 and 4 depend from claim 2, they are rejected along with claim 2 because they incorporate all the limitations of claim 2, including those that are indefinite for the reasons provided above. 
Accordingly, the scope of these claims is deemed indefinite. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claims 9 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 9 recites “a concentration of graphene nanoplatelets ranging between substantially 0.1 % weight fraction and 15% weight fraction of the graphene reinforced polyethylene terephthalate” which is broader and outside the limitation recited in claim 1 (i.e., “graphene nanoplatelets at a concentration of substantially 3% weight fraction of the graphene reinforced polyethylene terephthalate”), on which claim 9 depends from (Emphasis added).  It follows that claim 9 fails to properly further limit all the limitations of claim 1. 
	Claim 12 recites, among other things, “the graphene nanoplatelets include a diameter of about 10 µm”, which is outside the limitation recited in claim 11 (i.e., “graphene nanoplatelets Emphasis added) because the term “about 10 µm” can include diameter higher than 10 µm.  Thus, claim 12 fails to properly further limit all the limitations of claim 11.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-4, 7-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0009030 (hereinafter referred to as “US ‘030”).  
	The claims are directed to a graphene reinforced polyethylene terephthalate composition comprising: a continuous matrix comprising polyethylene terephthalate; and a dispersed 
	According to page 8, paragraph [0038], of the present specification, the claimed term “substantially” for any numerical values or ranges indicate a suitable dimensional tolerance that allows the part or collection of components to function for its intended purpose.	
	As to Claims 1-4 and 9: US ‘030 discloses a graphene reinforced polyethylene terephthalate composition (Paragraph [0002]), comprising a continuous matrix comprising polyethylene terephthalate and dispersed reinforcement phase comprising graphene nanoplatelets (Paragraph [0013]).  US ‘030 also discloses that the graphene nanoplatelets have a minimal number of layers of two-dimensional mono-atomic carbon sheets, including number of layers ranges between substantially 1 layer and 7 layers, and the number of layers ranges between substantially 1 layer and 4 layers (Paragraph [0013]). 
	However, US ‘030 does not mention the use of graphene nanoplatelets at the claimed specific concentration of substantially 3% weight fraction of the graphene reinforced polyethylene terephthalate as required by the claims of the present application.
	Nevertheless, US ‘030 discloses employing a concentration of graphene nanoplatelets ranging between substantially 0.1% weight fraction and 15 % weight fraction of the graphene reinforced polyethylene terephthalate, which is inclusive of the claimed concentration of substantially 3% weight fraction of graphene nanoplatelets, to impart desired mechanical properties (Paragraphs [0011], [0014], and [0042]). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to use the claimed specific concentration of graphene nanoplatelets in the graphene reinforced 
	As to Claims 7 and 8: US ‘030 does not specifically mention that its composition is configured to be injection molded into a graphene-PET preform suitable for forming a container, wherein the graphene-PET preform is configured to be reheated above its glass transition temperature and blown into a mold so as to shape the graphene-PET preform into the container as required by claims 7 and 8.  However, since US ‘030’s graphene reinforced polyethylene terephthalate is identical or substantially identical to the claimed composition for the reasons set forth above, there is reasonable expectation that US ‘030’s composition would also be capable of being configured to be injection molded into a graphene-PET preform suitable for forming a container, wherein the graphene-PET preform is configured to be reheated above its glass transition temperature and blown into a mold so as to shape the graphene-PET preform into the container as required by the claims.  See MPEP section 2145, II (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious”).  See also MPEP section 2113.01 “Products of identical chemical composition cannot have mutually exclusive properties.   A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”
	As to Claim 11: US ‘030 does not mention that its graphene nanoplatelets include a diameter between 5-10 µm with surface areas ranging from about 15 m2/g to about 150 m2/g as required by claim 11.  However, US ‘030 does disclose  that its graphene nanoplatelets have an average diameter of, for example, 5 micrometers with an average surface area of 120-150 m2/g . 

9.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0009030 (hereinafter referred to as “US ‘030”) as applied to claims 1-4, 7-9, and 11	above and further in view of Bowen et al.  (US 2017/0015458).
	The disclosure with respect to US ‘030 in paragraph 8 is incorporated here by reference. They do not specify the polyethylene terephthalate as being neat or recycled as required by claims 5 and 6.
	However, Bowen et al. disclose the use of neat and recycled polyethylene terephthalate having desired rheology melt strength properties for the purposes of being molded into a container (Paragraphs [0005] and [0017]).  Thus, it would have been obvious to one of ordinary . 
	 
10.	Claims 1-4, 7-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hanan et al. (US 2017/0081482).
	The claims are directed to a graphene reinforced polyethylene terephthalate composition comprising: a continuous matrix comprising polyethylene terephthalate; and a dispersed reinforcement phase comprising graphene nanoplatelets at a concentration of substantially 3% weight fraction of the graphene reinforced polyethylene terephthalate.
	According to page 8, paragraph [0038], of the present specification, the claimed term “substantially” for any numerical values or ranges indicate a suitable dimensional tolerance that allows the part or collection of components to function for its intended purpose. 
	As to Claims 1 and 9: Hanan et al. disclose a graphene reinforced polyethylene terephthalate composition (Paragraph [0002]), comprising continuous matrix comprising polyethylene terephthalate, and dispersed phase, such as nanoreinforcements, e.g., graphene nanoplatelets (Paragraphs [0003]-[0116] and [0126]-[0129]).  
	However, Hanan et al. do not mention the use of graphene nanoplatelets at the claimed specific concentration of substantially 3% weight fraction of the graphene reinforced polyethylene terephthalate as required by the claims of the present application.
	Nevertheless, Hanan et al. do disclose employing 0.5%-15 weight fractions of graphene nanoplatelets, which is inclusive of the claimed concentration of substantially 3% weight fraction 
Given the above teachings, it would have been obvious to one of ordinary skill in the art to use the claimed specific concentration of graphene nanoplatelets in the graphene reinforced polyethylene terephthalate composition, with a reasonable expectation of successfully imparting advantageous mechanical properties as suggested by Hanan et al. 
As to Claims 2-4: Hanan et al. do not specify their graphene nanoplatelets comprise the claimed number of layers required by claims 2-4.  However, Hanan et al. do disclose that their number of layers influences the properties of the graphene, and when the number of layers increases from 2-4, desired mechanical properties of graphene nanoplatelets are obtained (Paragraph [0124]).  Thus, it would have been obvious to one of ordinary skill in the art to employ graphene nanoplatelets having optimum or workable number of layers, inclusive of those claimed, with a reasonable expectation of successfully obtaining graphene nanoplatelets with desired mechanical properties as suggested by Hanan et al. 
As to Claims 7 and 8: Hanan et al. do not specifically mention that its composition is configured to be injection molded into a graphene-PET preform suitable for forming a container, wherein the graphene-PET preform is configured to be reheated above its glass transition temperature and blown into a mold so as to shape the graphene-PET preform into the container as required by claims 7 and 8.  However, since Hanan et al.’s graphene reinforced polyethylene terephthalate is identical or substantially identical to the claimed composition for the reasons set forth above, there is reasonable expectation that Hanan et al.’s composition would also be capable of being configured to be injection molded into a graphene-PET preform suitable for forming a container, wherein the graphene-PET preform is configured to be reheated above its 
As to Claim 11: Hanan et al. do not mention that its graphene nanoplatelets include a diameter between 5-10 µm with surface areas ranging from about 15 m2/g to about 150 m2/g as required by claim 11.  However, Hanan et al. do disclose that its graphene nanoplatelets have an average diameter of, for example, 5 micrometers with an average surface area of 120-150 m2/g for the purposes of preparing the graphene reinforced polyethylene terephthalate composition (Paragraph [0140]).  The average diameter size of the graphene nanoplatelets taught by Hanan et al. is close to the claimed diameter between 5 µm and 10 µm.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (see MPEP section 2144.05).  The surface area taught by Hanan et al. overlaps with that claimed.  The subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness (see MPEP section 2144.05).  Thus, it would have been obvious to one of ordinary skill in the art to employ graphene nanoplatelets having diameter size and surface area .

11.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hanan et al. (US 2017/0081482) as applied to claims 1-4, 7-8, and 11 above, and further in view of Bowen et al.  (US 2017/0015458). 
	The disclosure with respect to Hanan et al. in paragraph 10 is incorporated here by reference.  They do not specify the polyethylene terephthalate as being neat or recycled as required by claims 5 and 6.
	However, Bowen et al. disclose the use of neat and recycled polyethylene terephthalate having desired rheology melt strength properties for the purposes of being molded into a container (Paragraphs [0005] and [0017]).  Thus, it would have been obvious to one of ordinary skill in the art to employ the claimed neat and recycled polyethylene terephthalate taught by Bowen et al. in the composition of Hanan et al., with a reasonable expectation of successfully obtaining desired rheology melt strength properties for the purposes of being molded into a container as suggested by Bowen et al. 
	
12.	Claims 1-4, 7-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0171099 (herein after referred to as “US ‘099”). 
	The claims are directed to a graphene reinforced polyethylene terephthalate composition comprising: a continuous matrix comprising polyethylene terephthalate; and a dispersed reinforcement phase comprising graphene nanoplatelets at a concentration of substantially 3% weight fraction of the graphene reinforced polyethylene terephthalate.
substantially” for any numerical values or ranges indicate a suitable dimensional tolerance that allows the part or collection of components to function for its intended purpose.	
	As to Claims 1-4 and 9: US ‘099 discloses a graphene reinforced polyethylene terephthalate composition (Paragraph [0002]), comprising a continuous matrix comprising polyethylene terephthalate and dispersed reinforcement phase comprising graphene nanoplatelets (Paragraph [0013]).  US ‘099 also discloses that the graphene nanoplatelets have a minimal number of layers of two-dimensional mono-atomic carbon sheets, including number of layers ranges between substantially 1 layer and 7 layers, and the number of layers ranges between substantially 1 layer and 4 layers (Paragraph [0013]). 
	However, US ‘099 does not mention the use of graphene nanoplatelets at the claimed specific concentration of substantially 3% weight fraction of the graphene reinforced polyethylene terephthalate as required by the claims of the present application.
	Nevertheless, US ‘099 discloses employing a concentration of graphene nanoplatelets ranging between substantially 0.1% weight fraction and 15 % weight fraction of the graphene reinforced polyethylene terephthalate, which is inclusive of the claimed concentration of substantially 3% weight fraction of graphene nanoplatelets, to impart desired mechanical properties (Paragraphs [0011], [0014], and [0042]). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to use the claimed specific concentration of graphene nanoplatelets in the graphene reinforced polyethylene terephthalate composition, with a reasonable expectation of successfully imparting advantageous mechanical properties as suggested by US ‘099. 

	As to Claim 11: US ‘099 does not mention that its graphene nanoplatelets include a diameter between 5-10 µm with surface areas ranging from about 15 m2/g to about 150 m2/g as required by claim 11.  However, US ‘099 does disclose  that its graphene nanoplatelets have an average diameter of, for example, 5 micrometers with an average surface area of 120-150 m2/g for the purposes of preparing the graphene reinforced polyethylene terephthalate composition (Paragraph [0040]).  The average diameter size of the graphene nanoplatelets taught by US ‘099 .

13.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0171099 (herein after referred to as “US ‘099”) as applied to claims 1-4, 7-9, and 11 above, and further in view of Bowen et al.  (US 2017/0015458). 
	The disclosure with respect to US ‘099 in paragraph 12 is incorporated here by reference.  They do not specify the polyethylene terephthalate as being neat or recycled as required by claims 5 and 6.
	However, Bowen et al. disclose the use of neat and recycled polyethylene terephthalate having desired rheology melt strength properties for the purposes of being molded into a container (Paragraphs [0005] and [0017]).  Thus, it would have been obvious to one of ordinary skill in the art to employ the claimed neat and recycled polyethylene terephthalate taught by Bowen et al. in the composition of US ‘099, with a reasonable expectation of successfully 

14.	For record purposes only, it is noted that there are no prior art rejections of present claim 12 at this time.
15.	The prior art made of record, namely Al-Harthi et al. (US 2017/0103826), and not relied upon is considered pertinent to applicant's disclosure. 

Correspondence
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/HANNAH J PAK/Primary Examiner, Art Unit 1764